DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-12, 14-16, 18, 22, 25-26 and 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howard et al (Howard) (US20100072212).
Regarding claim 1, Howard teaches a top chime (Fig 1) configured to be mounted to a keg; wherein the top chime comprises a mounting portion (10) for mounting the top chime to the keg in use, the mounting portion defining an aperture (10a) that is configured to receive a neck portion of the keg; wherein the top chime is configured to be removable from the keg after having been mounted to the keg by pulling the top chime in an axially outward direction with respect to the keg (Fig. 3), the top chime being provided with a mounting element (10b) that is configured to engage the mounting portion to thereby secure the top chime with respect to the keg (Fig. 3), and wherein the mounting element is configured to be assembled together with the top chime by moving the mounting element in 
Regarding claim 2, the mounting element is configured to be assembled together with the top chime by moving the mounting element in a direction that is at least substantially perpendicular to the longitudinal axis of the top chime (where the mounting portion is capable of such).
Regarding claim 3, the mounting element is configured to be assembled together with the top chime by sliding the mounting element into a mounted position with respect to the top chime (where the mounting portion is capable of such).
Regarding claim 4, the top chime comprises an access aperture provided in a side face thereof, wherein the mounting element is configured to pass through the access aperture in order to be assembled together with the top chime (where the mounting portion is capable of such).
Regarding claim 5, the mounting element is configured to be assembled together with the top chime after the top chime has been moved into a mounted position with respect to the keg (where the mounting portion is capable of such).
Regarding claim 6, Howard teaches a top chime according to claim lany of claims 1 to 5. wherein the mounting element is configured to engage a bearing surface of the mounting portion to thereby secure the top chime with respect to the keg in use (where the mounting portion is capable of such).
Regarding claim 7, the mounting element comprises a collar (Fig. 2 at 3) that is configured to at least partially surround the neck portion of the keg.

Regarding claim 10, the top chime comprises a lock (Fig. 4) formation that is configured to retain the mounting element in a mounted position with respect to the top chime.
Regarding claim 11, the mounting portion of the top chime comprises a plurality of tines (where member 10b are tines) that extend radially inwardly into the aperture.
Regarding claim 12, the top chime comprises a plurality of contact elements (10b) that are configured to engage an upper shoulder portion of the keg in use (Fig. 3), the contact elements comprising a plurality of resiliently deformable contact elements (where member 10b are resilient) that are configured to be resiliently deformed and to bear against the upper shoulder portion of the keg (Fig. 3) and/or a plurality of feet that are spaced apart around an outer edge of the top chime.
Regarding claim 14, further being provided with a second mounting element (the other of member 10b), the second mounting element being configured to be assembled together with the top chime by moving the second mounting element in a radially inward direction with respect to a longitudinal axis of the top chime, in such a way that the mounting element and the second mounting element together form a collar that surrounds the neck portion of the keg (Fig. 3).

Regarding claim 16, Howard teaches a top chime (Fig. 1) configured to be mounted to a keg, the top chime having a mounting portion (10) for mounting the top chime to the keg in use; wherein the mounting portion comprises a plurality of resiliently deformable contact elements (10b) that are circumferentially spaced apart around the mounting portion and that are configured to be resiliently deformed and to bear against an upper shoulder portion of the keg when the top chime is mounted to the keg (Fig. 3).
Regarding claim 18, the contact elements are connected to the mounting portion inboard of an outer edge of the mounting portion, wherein the contact elements are connected to the mounting portion adjacent to an aperture formed through the mounting portion that is configured to receive a neck portion of the keg (Fig. 3) in use, and wherein the contact elements extend downwardly and radially outwardly from the mounting portion.
Regarding claim 22, the contact elements (10b) each have a curved shape (cirved circular shape) that curves radially outwardly along a direction away from the mounting portion, wherein each contact element defines a contact surface that is configured to bear against the upper shoulder portion of the keg, 
Regarding claim 25, further comprising a second set of contact elements (10c) that are configured to engage the upper shoulder portion of the keg and that are located radially outboard of the resiliently deformable contact elements.
Regarding claim 26, a keg assembly or kit of parts for forming a keg assembly, comprising a keg or a preform for forming a keg and a top chime according to claim 1 any preceding claim that is mounted to the keg or configured to be mounted to the keg (where there is a preform for forming the keg).
Regarding claim 28, Howard teaches a kit of parts for forming a keg assembly, the kit comprising a keg (Fig. 3) or a preform for forming a keg, and a top chime (Fig. 1) that is configured to be mounted to the keg; wherein the top chime comprises a mounting portion (10) for mounting the top chime to the keg in use; wherein the mounting portion defines an aperture (10a) that is configured to receive a neck portion of the keg and comprises a plurality of resiliently flexible tines (10b) that extend radially inwardly into the aperture, the configuration being such that the tines permit manual removal of the top chime from the keg after the top chime has been mounted to the keg and wherein the tines are configured to permit removal of the top chime from the keg without damaging the top chime (where the device is capable of functioning, as such).
Regarding claim 29, each tine comprises a curved (where the tines curve to form a circle) or kinked region or a region of reduced thickness, wherein the tines are each substantially planar and/or each extend in a plane that is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KAREEN K THOMAS/Primary Examiner, Art Unit 3736